               Case 18-10601-MFW                Doc 3256-1         Filed 02/17/21         Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:
                                                              Chapter 11
THE WEINSTEIN COMPANY HOLDINGS
LLC., et al.,'                                                Case No. 18-10601 (MFW)

                                     Debtors.                 Jointly Administered
                                                              Objection Deadline: March 9, 2021, at 4:00 p.m. (ET)
                                                                           Hearing Date: a date to be determined

                                     NOTICE OF FEE APPLICATION

                  PLEASE TAKE NOTICE that on February 17, 2021, Pachulski Stang Ziehl &

Jones LLP, counsel for the Official Committee of Unsecured Creditors (the "Committee") in the

above-captioned chapter 11 cases, filed the Eleventh Quarterly Application for Compensation

and Reimbursement of Expenses of Pachulski Stang Ziehl &Jones LLP as Counselfor the

Official Committee of Unsecured Credztors for the PeNiodfNom October 1, 2020 throa~gh

December 31, 2020 (the "Application") seeking compensation for the reasonable and necessary

services rendered to the Committee in the amount of $245,156.00, and reimbursement for actual

and necessary expenses in the amount of $2,517.31.

                   PLEASE TAKE FURTHER NOTICE that any objection or response to the

Application must be made in writing, and be filed with the United States Bankruptcy Court for

the District of Delaware (the "Bankruptcy Court"), 824 North Market Street, 3rd Floor,




 1 The last four digits of The Weinstein Company Holdings LLC's federal tax identification number are (3837).
 The mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New
 York 10013. Due to the large number of debtors in these cases, which are being jointly administered for
 procedural purposes only, a complete list of the Debtors and the last four digits of their federal tax identification
 numbers is not provided herein. A complete list of such information may be obtained on the website of the
 Debtors' claims and noticing agent at http://dm.epigl l.com/twc.


DOGS DE:220739.11 92766/002
              Case 18-10601-MFW         Doc 3256-1     Filed 02/17/21     Page 2 of 3




Wilmington, Delaware 19801, on or before March 9, 2021 at 4:00 p.m. prevailing Eastern

Time.

                 The Application is submitted pursuant to the Order Establishing ProceduNesfor

Interim Compensation and Reimbursement of Expenses for Professionals entered by this Court

on April 17, 2018 [Docket No. 247] (the "Administrative Order")

                 PLEASE TAKE FURTHER NOTICE that at the same time, you must also

serve a copy of the response or objection upon: (i) the Debtors, 3 Times Square, 9th Floor, New

York, New York 10036 (Attn: Robert Del Genio); (ii) counsel for the Debtors, (a) Cravath,

Swaine &Moore LLP, Worldwide Plaza, 825 Eighth Avenue, New York, New York 10019

(Attn: Paul H. Zumbro, Esq.); and (b) Richards, Layton &Finger, P.A., One Rodney Square, 920

North King Street, Wilmington, Delaware 19801 (Attn: Mark D. Collins, Esq. and Paul N.

Heath, Esq.); (iii) the Office of the United States Trustee for the District of Delaware, 844 King

Street, Suite 2207, Lockbox 35, Wilmington, Delaware 19801 (Attn: Jane Leamy, Esq. and

Hannah M. McCollum, Esq.); (iv) counsel to the DIP Agent and the Prepetition Agent, (a) Sidley

Austin LLP, 555 West Fifth Street, Los Angeles, California 90013 (Attn: Jennifer C. Hagle,

Esq.); and (b) Young Conaway Stargatt &Taylor, LLP, Rodney Square, 1000 North King Street,

Wilmington, Delaware 19801, (Attu: Sean Beach, Esq.); and (v) counsel to the Official

Committee of Unsecured Creditors, Pachulski Stang Ziehl &Jones LLP, 919 North Market

Street, 17th Floor, Wilmington, Delaware 19801 (Attn: Bradford J. Sandler).

                 PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND

OR OBJECT 1N ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE



DOCS DE:220739.11 92766/002                      2
             Case 18-10601-MFW   Doc 3256-1   Filed 02/17/21    Page 3 of 3




RELIEF REQUESTED IN THE APPLICATION WITHOUT FURTHER NOTICE OR

   ::_I~
               PLEASE TAKE FURTHER NOTICE THAT A HEARING TO CONSIDER

THE APPLICATION WILL BE HELD ON A DATE AND TIME TO BE DETERMINED

BEFORE THE HONORABLE MARY F. WALRATH, UNITED STATES BANKRUPTCY

JUDGE, AT THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF

DELAWARE, 824 MARKET STREET, FIFTH FLOOR, COURTROOM NO. 4,

WILMINGTON, DELAWARE 19801.


 Dated: February 17, 2021            PACHULSKI STANG ZIEHL &JONES LLP


                                      /s/Colin R. Robinson
                                     James I. Stang (CA Bar No. (CA Bar No. 94435)
                                     Robert J. Feinstein (NY Bar No. 1767805)
                                     Debra I. Grassgreen (CA Bar No. 169978)
                                     Bradford J. Sandler (DE Bar No. 4142)
                                     Colin R. Robinson (DE Bar No. 5524)
                                     919 North Market Street, 17th Floor
                                     P.O. Box 8705
                                     Wilmington, DE 19899 (Courier 19801)
                                     Telephone: 302-6 52-4100
                                     Facsimile: 3 02-652-4400
                                     E-mail: jstang@pszjlaw.com
                                              rfeinstein@pszj law.com
                                              dgrassgreen@pszj law.com
                                              bsandier@pszj law.com
                                              crobinson@pszj law.com

                                      Counsel foN the Official Committee of UnsecuNed
                                      CNeditors




DOCS DE220739.1192766/002               3
